DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 13 and 20 are objected to because of the following informalities:
RE claims 4, 13, and 20, the claim recites the limitation “determining a measure of separation between the third wireless device and the third wireless device”. However, in the context of the claim it appears the measure of separation should be between the second and third wireless devices. Examiner has interpreted the claims as such for the purposes of examination.
  Appropriate correction is required.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-15 of prior U.S. Patent No. 11,387,977, the Monajemi Patent hereafter. This is a statutory double patenting rejection.
RE claim 11, claim 11 of the instant application and claim 13 of the Monajemi Patent are directed to identical invention and identical scope. The only differences between the two are merely grammatical and any current inclusion of additional features are merely those inherently present in the patented claim. 
RE claim 12, claim 12 of the instant application and claim 14 of the Monajemi Patent are directed to identical invention and identical scope. The only differences between the two are merely grammatical and any current inclusion of additional features are merely those inherently present in the patented claim.
RE claim 13, claim 13 of the instant application and claim 15 of the Monajemi Patent are directed to identical invention and identical scope. The only differences between the two are merely grammatical and any current inclusion of additional features are merely those inherently present in the patented claim.
Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 17-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 and 12 of the Monajemi Patent.
RE claims 1-8, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 are generic to all of which is recited in claims 1-8 of the Monajemi Patent. Claims 1-8 of the instant application merely omits the terms “access point” and “client” and replaces them with generic “first wireless device”, “second wireless device” and “third wireless device” with wording updated accordingly. That is, claims 1-8 of the Monajemi Patent fully anticipate claims 1-8 of the instant application.
RE claims 9-10, although the claims at issue are not identical, they are not patentably distinct from each other because claim 9-10 are generic to all of which is recited in claims 9 and 12 of the Monajemi Patent. Claims 9-10 of the instant application merely omits the terms “access point” and “client” and replaces them with generic “first wireless device”, “second wireless device” and “third wireless device”. Furthermore, claims 9-10 of the instant application merely omit the terms “trigger”, “uplink” and “downlink”. That is, claims 9 and 12 of the Monajemi Patent fully anticipate claims 9-10 of the instant application.
RE claims 17-20, although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely obvious variations upon claims 1-4. That is, claims 17-20 are merely the claim to a system comprised of and performing the elements already claimed by claims 1-4 of the Monajemi Patent.
Allowable Subject Matter
Claims 14-16 objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 14, prior arts do not explicitly disclose, teach or suggest wherein the controller is configured to determine the measure of separation between the second wireless device and the third wireless device send transmissions to indicate that they have at least a minimum separation from each other, wherein the measure of separation is determined based upon a clear channel access determination.
RE claim 15, prior arts do not explicitly disclose, teach or suggest wherein the controller is configured to determine the measure of separation between the second wireless device and the third wireless device send transmissions to indicate that they do not interfere with each other, wherein the measure of separation is determined based upon a Request to Send/Clear to Send exchange between the first wireless device and each of the second and third wireless devices.
RE claim 16, prior arts do not explicitly disclose, teach or suggest wherein the controller is configured to determine the measure of separation by employing one or more location-based techniques based on transmissions made by the second wireless device and by the third wireless device or by obtaining from the second wireless device and the third wireless device, reports indicating measurements of strength of reception of transmissions from each other.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461